        Case 9:19-cv-00147-DLC Document 48 Filed 12/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 TIMOTHY J. MCCUE, M.D.,                          CV 19–147–M–DLC

                      Plaintiff,

        vs.                                                ORDER

 INTEGRA IMAGING, P.S., a
 Washington Professional Service
 Corporation,

                      Defendant.

      Before the Court is Defendant’s Unopposed Motion for Leave to File

Exhibit Under Seal. (Doc. 45.) The document Defendant seeks to file under seal

(Doc. 47) is confidential pursuant to the parties’ stipulated protective order. (Doc.

45 at 1.) Accordingly,

      IT IS ORDERED that the Motion (Doc. 45) is GRANTED.

      DATED this 23rd day of December, 2020.




                                          1
